I dissent from the conclusion reached in this case for the reason that section 9698, C. O. S. 1921, provides, in part:
"The said board shall have power and authority to revise and correct any estimate certified to them other striking items therefrom, increasing or decreasing items thereof, or adding items thereto, when in its opinion the needs of the municipality shall require. All revisions and corrections shall be as to specific items of the estimate and in no event shall any item or items of the estimate for current expense purposes be increased, *Page 207 
or any item added thereto, until such proposed increase or additional item shall have been advertised and published by the excise board in some newspaper of general circulation in the county, in one issue, if published in a weekly paper, and two consecutive issues if published in a daily paper. The cost of any such publication shall be paid by the municipality. When the excise board shall have examined, revised and adjusted the items of the respective estimates of the several municipalities, and shall have ascertained in separate items the needs of each, if the same shall be within the limits for current expenses as provided by law, they shall approve the said items and appropriate the respective amounts thereof for the purposes so found to be necessary."
The above section is the authority for the excise board to reduce levies unless said section is unconstitutional. This court has failed to give the statute the force expressed therein and this statute must stand and be given effect unless stricken down by this court as being unconstitutional. This the court has failed to do.
In my judgment, the excise board, under said section, has the right to proceed under the terms of the same and to strike items of estimate made by municipal boards or to reduce the same when said board deems same unreasonable or unnecessary for municipal needs, but if said excise board should act capriciously or arbitrarily, then their acts would be subject to review by the court.